Name: Commission Regulation (EEC) No 3429/88 of 3 November 1988 extending the period of validity of Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 88 Official Journal of the European Communities No L 301 /57 COMMISSION REGULATION (EEC) No 3429/88 of 3 November 1988 extending the period of validity of Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Committee set up under the abovementioned Regulation, Whereas temporary Community surveillance prior to importation of certain products originating in Japan was introduced by Commission Regulation (EEC) No 1245/87 (3), as amended and extended by Regulation (EEC) No 1353/88 (4) j Whereas the temporary measures decided on by the Government of the United States of America on 17 April 1987 are still partially applicable ; Whereas it is necessary to continue to confine the application of the surveillance solely to the products affected by the United States measures ; Whereas, therefore, and for the same reasons that led to the adoption of Commission Regulation (EEC) No 1245/87, its period of validity should be extended for a further six months, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulation (EEC) No 1245/87, as amended by Regulation (EEC) No 1353/88 , is hereby extended for six months . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1988 . For the Commission Willy DE CLERCQ Member of the Commission ( ») OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . 0 OJ No L 117, 5. 5. 1987, p. 17. 4) OJ No L 125, 19 . 5 . 1988, p. 18 .